Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 23, 2015                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  149537(54)                                                                                 Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein,
                                                                                                        Justices
                                                             SC: 149537
  In re WANGLER/PASCHKE, Minors.                             COA: 318186
                                                             Sanilac CC Family Division:
                                                                   07-035009-NA
  ________________________________________/

         On order of the Chief Justice, the motion of the Family Defense Attorneys of
  Michigan for leave to file an amicus curiae brief is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before July 22, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 23, 2015